Citation Nr: 0837584	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder with 
depression and irritability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from April 1979 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record reveals that the veteran requested a Travel Board 
hearing in connection with his claim for service connection 
for bipolar disorder.  In addition, the veteran elected to 
have a hearing before the RO Decision Review Officer (DRO).  
However, the record shows that the veteran withdrew his 
request for a Travel Board hearing in February 2007.  
Further, the veteran withdrew his request for a DRO hearing 
in August 2008.   Thus, no hearing is required in the instant 
appeal.  

The Board notes that during the pendency of this appeal, in a 
January 2006 rating decision, the RO denied service 
connection for prostate cancer, left hip condition, and 
lumbar back condition.  The veteran did not express 
disagreement with this decision and, consequently, these 
issues are not before the Board at this time.  Therefore, the 
only issue before the Board is the claim of entitlement to 
service connection for bipolar disorder with depression and 
irritability.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required to comply with the duty 
to assist.

The veteran contends that his current psychiatric disorder, 
bipolar disorder, is related to his time in service.  The 
entrance examination report does not contain any findings or 
notations of any psychiatric problems; however, it was noted 
that the veteran had been arrested in the past for alcohol 
abuse and trespassing.  Nevertheless, upon objective 
examination, his psychiatric state was evaluated as normal 
and the veteran was admitted into service.  During the 
veteran's short time in service, the service treatment 
records document frequent treatment for psychiatric problems 
including a suicide attempt, diagnoses of anti-social 
behavior, depressive neurosis, free-floating anxiety, and 
maladjustment reaction of adolescence.  The records reflect 
that he was discharged in August 1979, after a determination 
was made that his qualifications did not warrant retention in 
service.  The recommendation was that he be discharged due to 
no potential as a functional soldier and the accompanying 
psychiatric evaluation does not reveal a specific diagnosis.  

The service treatment records make reference to a pre-service 
hospitalization for psychiatric problems at St. Mary's 
Hospital.  Further, the July 1979 psychiatric evaluation 
notes that the veteran's family reported that the veteran 
brought his anti-social behavior with him into service.  
After a complete review of the claims folder, the Board notes 
that there is no record of this hospitalization nor is there 
any indication as to whether the RO attempted to obtain these 
records.  The veteran should be contacted so that attempts 
can be made to obtain records from this hospitalization.

In addition, the Board notes that the claims folder contains 
a long history of treatment at the St. Louis VA Medical 
Center.  In treatment records dated in 1995, the examiner 
indicated that the veteran was treated five years prior to 
the 1995 visit and the veteran suggested he was treated ten 
years ago at the facility.  The record reveals that the RO 
has made two requests for these records.  The RO requested 
records from 1978 to 1985 and then requested records from 
1986 to 1995.  In one response, it was noted that there were 
no records within the date range of 1986 to 1995; however, it 
was indicated that the veteran was first seen beginning in 
April 1986.  There is no record pertaining to this visit.  
There was a negative response for records in the date range 
of 1978 to 1985.  Further, the Board observes that the 
veteran has been seen at the John J. Cochran (JC) and 
Jefferson Barracks (JB) divisions of the St. Louis VA Medical 
Center; it is unclear which division(s) was searched in 
regards to the RO's requests.  The Board notes that 38 
U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  Consequently, the Board finds that the RO 
should make a third request for these treatment records and 
specify that the search must include the JB and JC divisions 
of the St. Louis VA Medical Center.  

The record shows that the veteran was afforded a VA 
examination in April 2008.  The examiner was asked to provide 
an opinion as to whether the veteran's disorder was related 
to service and, if so, whether a pre-existing disorder was 
aggravated by service.  Following an examination and review 
of the claims folder, the examiner provided a medical opinion 
as to whether a relationship existed between the veteran's 
psychiatric disorder and service.  As requested, the examiner 
did not address the question regarding possible pre-existing 
nature of the veteran's psychiatric disorder and whether 
there was aggravation of any pre-existing disability.  The 
Board notes that the Court has held that if the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, VA must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In light of the possible preservice diagnosis of 
psychiatric disability and the Board's conclusion that 
additional development is needed to determine if the veteran 
had a pre-existing disorder, a remand for an examination is 
necessary to adjudicate this claim.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

One final note, as there is a possibility of a pre-existing 
psychiatric disorder, the veteran must be provided notice 
regarding the information and evidence that is necessary to 
substantiate the claim for service connection for a 
psychiatric disorder based on aggravation of a pre-existing 
disorder.  Further, the veteran should also be provided 
notice regarding the type of evidence necessary to establish 
a disability rating or effective date.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate a service 
connection claim based on aggravation of a 
pre-existing disorder and notice regarding 
the disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

2.  The RO should request any updated 
treatment records (VA and non-VA) from the 
time of October 2007 to present.  

3.  The RO should contact the St. Louis VA 
Medical Center and make a request for 
medical records pertaining to the veteran 
from the time of 1979 to 1995.  The RO 
should specify that this search should 
include both the JB and JC divisions.  
These records to the extent available 
should be associated with the veteran's 
claims folder.  If any identified records 
cannot be obtained, this should be 
documented in the claims folder.  

4.  The RO should contact the veteran and 
request that he submit the names and 
addresses of any medical care providers 
(VA and non-VA) who have treated the 
veteran for his psychiatric disorder (on 
either an inpatient or outpatient basis) 
since August 1979, that are not already on 
file.  The RO should also request that the 
veteran submit the address and dates of 
hospitalization at St. Mary's Hospital, 
where he was allegedly treated for 
psychiatric problems prior to service.  
Lastly, the veteran should submit the 
names and addresses of any medical care 
providers who treated the veteran prior to 
his entry into service.  After securing 
any necessary release, the RO should 
obtain those records and associate them 
with the claims folder.  If any identified 
records cannot be obtained, this should be 
documented in the claims folder.

5.  After obtaining any additional records 
to the extent possible, the veteran should 
be scheduled for an appropriate VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination; the examination report should 
reflect that such a review was conducted.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that the veteran's bipolar 
disorder with depression and irritability, 
if diagnosed, is related to service.  The 
examiner should also provide an opinion as 
to whether bipolar disorder with 
depression and irritability preexisted 
service and, if so, whether it was 
aggravated by service.  The examiner 
should note that aggravation is defined 
for legal purposes as a permanent 
worsening of the underlying condition 
beyond the natural progress of the 
disorder.  If the examiner determines that 
bipolar disorder was aggravated by 
service, the examiner should identify the 
level of disability caused by service, to 
the extent possible.  A rationale should 
be provided for any opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.  

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for service connection 
for bipolar disorder with depression and 
irritability should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

